Name: Commission Regulation (EC) NoÃ 979/2007 of 21 August 2007 opening and providing for the administration of an import tariff quota for pigmeat originating in Canada
 Type: Regulation
 Subject Matter: America;  trade;  tariff policy;  international trade;  animal product
 Date Published: nan

 22.8.2007 EN Official Journal of the European Union L 217/12 COMMISSION REGULATION (EC) No 979/2007 of 21 August 2007 opening and providing for the administration of an import tariff quota for pigmeat originating in Canada THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 11(1) thereof, Whereas: (1) The Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations (2), approved by Council Decision 2007/444/EC (3), provides for the incorporation of a country allocated (Canada) import tariff rate quota of 4 624 tonnes of pigmeat. (2) The date of entry into force of the Agreement is 1 August 2007; the date of opening of the tariff rate quota for the first quota year and the respective quantity should be specified. (3) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (5) should apply, save as otherwise provided in this Regulation. (4) In order to ensure regular imports, the quantities of products covered by the import tariff quota should be spread out over four subperiods within the period from 1 July to 30 June. For the quota year 2007/2008, the tariff quota shall be spread over three subperiods. In any case, Regulation (EC) No 1301/2006 limits the period of validity of licences to the last day of the import tariff quota period. (5) The administration of the tariff quota should be based on import licences. To that end, detailed rules should be laid down for the submission of import licence applications and the information which must appear in these applications and import licences. (6) In the interest of the operators it should be provided that the Commission determines the quantities not applied for that will be added to the next subperiod. (7) The release into free circulation of the products imported under the quota opened by this Regulation should be subject to the presentation of a certificate of origin issued by the Canadian authorities in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. An import tariff quota for pigmeat as set out in the Agreement between the European Community and Canada, approved by Decision 2007/444/EC, is hereby opened. The import tariff quota shall be opened annually for the period from 1 July to 30 June. The order number of the quota shall be 09.4204. 2. The total annual quantity of products benefiting from the quota referred to in paragraph 1 and the rate of customs duty are set out in Annex I hereto. 3. For the quota year 2007/2008 the import tariff quota shall be opened for the period from 1 October 2007 to 30 June 2008. The total annual quantity as set out in Annex I shall be available for this period. Article 2 Regulation (EC) No 1291/2000 and Regulation (EC) No 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 1. The annual quantity in the import tariff quota period shall be divided as follows into four subperiods: (a) 25 % in the period from 1 July to 30 September; (b) 25 % in the period from 1 October to 31 December; (c) 25 % in the period from 1 January to 31 March; (d) 25 % in the period from 1 April to 30 June. 2. For the quota year 2007/2008 the import tariff quota shall be divided as follows into three subperiods: (a) 50 % in the period from 1 October to 31 December 2007; (b) 25 % in the period from 1 January to 31 March 2008; (c) 25 % in the period from 1 April to 30 June 2008. Article 4 1. For the purposes of Article 5 of Regulation (EC) No 1301/2006, when submitting the first application for a given tariff quota subperiod, applicants shall demonstrate that during each of the periods referred to in that Article they have imported or exported at least 50 tonnes of products listed in Article 1 of Regulation (EEC) No 2759/75. 2. Import licence applications shall contain the order number, and may relate to several products covered by different CN codes and originating in Canada. In such cases, all the CN codes shall be indicated in box 16 and their descriptions in box 15. An import licence application shall cover at least 20 tonnes of product weight and may not cover more than 20 % of the available quantity for each import tariff quota subperiod. 3. Import licences shall give rise to an obligation to import from the specified country. 4. Import licence applications and import licences shall contain the following: (a) in box 8, the country of origin and the mention yes marked by a cross; (b) in box 20, one of the references set out in Part A of Annex II. 5. Box 24 of the import licence shall contain one of the entries set out in Part B of Annex II. Article 5 1. Import licence applications shall be lodged during the first seven days of the month preceding each subperiod. 2. A security of EUR 20 per 100 kilograms of product weight shall be lodged together with the import licence application. 3. The Member States shall notify the Commission, by the third working day following the end of the period for submission of applications, of the total quantities, in kilograms, applied for. 4. Import licences shall be issued not earlier that the seventh and not later than the eleventh working day following the end of the period for notification provided for in paragraph 3. 5. The Commission shall determine, if necessary, the quantities not applied for which shall be automatically added to the quantity fixed for the next subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006 the Member States shall notify the Commission, before the end of the first month of each subperiod, the total quantities in kilograms covered by import licences issued as referred to in Article 11(1)(b) of that Regulation. 2. The Member States shall notify the Commission, before the end of the fourth month following each annual period, of the quantities in kilograms actually put into free circulation under this Regulation in the period concerned. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006 the Member States shall notify the Commission, on the first occasion together with the notification of the quantities applied for the last sub-period, and on the second occasion before the end of the fourth month following each annual period of the unused quantities in kilograms as referred to in Article 11(1)(c) of that Regulation. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000 import licences shall be valid for 150 days from the first day of the subperiod for which they were issued. 2. By way of derogation from Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from import licences may be transferred only to transferees satisfying the eligibility conditions laid down in Article 5 of Regulation (EC) No 1301/2006 and in Article 4 of this Regulation. Article 8 The release into free circulation of the products under quota referred to in Article 1 is subject to the presentation of a certificate of origin issued by the competent authorities of Canada in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 169, 29.6.2007, p. 55. (3) OJ L 169, 29.6.2007, p. 53. (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (5) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 16.3.2007, p. 17). (6) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX I Products referred to in Article 1(2): Order No CN codes Product description Applicable duty Total quantity in tonnes product weight 09.4204 0203 12 11 Cuts of swine, fresh, chilled or frozen, boned and with bone in, excluding tenderloin presented alone 389 EUR/t 4 624 0203 12 19 300 EUR/t 0203 19 11 300 EUR/t 0203 19 13 434 EUR/t 0203 19 15 233 EUR/t ex 0203 19 55 434 EUR/t 0203 19 59 434 EUR/t 0203 22 11 389 EUR/t 0203 22 19 300 EUR/t 0203 29 11 300 EUR/t 0203 29 13 434 EUR/t 0203 29 15 233 EUR/t ex 0203 29 55 434 EUR/t 0203 29 59 434 EUR/t ANNEX II PART A Entries referred to in Article 4(4b):  : in Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   979/2007  : in Spanish : Reglamento (CE) no 979/2007  : in Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 979/2007  : in Danish : Forordning (EF) nr. 979/2007  : in German : Verordnung (EG) Nr. 979/2007  : in Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 979/2007  : in Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 979/2007  : in English : Regulation (EC) No 979/2007  : in French : RÃ ¨glement (CE) no 979/2007  : in Italian : Regolamento (CE) n. 979/2007  : in Latvian : Regula (EK) Nr. 979/2007  : in Lithuanian : Reglamentas (EB) Nr. 979/2007  : in Hungarian : A 979/2007/EK rendelet  : in Maltese : Regolament (KE) Nru 979/2007  : in Dutch : Verordening (EG) nr. 979/2007  : in Polish : RozporzÃ dzenie (WE) nr 979/2007  : in Portuguese : Regulamento (CE) n.o 979/2007  : in Romanian : Regulamentul (CE) nr. 979/2007  : in Slovak : Nariadenie (ES) Ã . 979/2007  : in Slovenian : Uredba (ES) Ã ¡t. 979/2007  : in Finnish : Asetus (EY) N:o 979/2007  : in Swedish : FÃ ¶rordning (EG) nr 979/2007 PART B Entries referred to in Article 4(5):  : in Bulgarian : Ã Ã ¸Ã Ã ° Ã ¿Ã ¾ Ã Ã Ã ¢, Ã ½Ã °Ã ¼Ã °Ã »Ã µÃ ½Ã ¸ Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   979/2007  : in Spanish : ReducciÃ ³n de los derechos del AAC en virtud del Reglamento (CE) no 979/2007  : in Czech : SCS cla snÃ ­Ã ¾enÃ ¡ podle naÃ Ã ­zenÃ ­ (ES) Ã . 979/2007  : in Danish : FTT-toldsats nedsat i henhold til forordning (EF) nr. 979/2007  : in German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  der Verordnung (EG) Nr. 979/2007  : in Estonian : Ã hise tollitariifistiku tollimakse vÃ ¤hendatakse vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 979/2007  : in Greek : Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ ¹ Ã ¿ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 979/2007  : in English : CCT duties reduced as provided for in Regulation (EC) No 979/2007  : in French : Droits du TDC rÃ ©duits conformÃ ©ment au rÃ ¨glement (CE) no 979/2007  : in Italian : Dazi TDC ridotti secondo quanto previsto dal regolamento (CE) n. 979/2007  : in Latvian : KMT nodoklis samazinÃ ts, kÃ  noteikts RegulÃ  (EK) Nr. 979/2007  : in Lithuanian : BMT muitai sumaÃ ¾inti, kaip numatyta Reglamente (EB) Nr. 979/2007  : in Hungarian : A kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban meghatÃ ¡rozott vÃ ¡mtÃ ©telek csÃ ¶kkentÃ ©se a 979/2007/EK rendeletnek megfelelÃ en  : in Maltese : Dazji TDK imnaqqsa kif previst fir-Regolament (KE) Nru 979/2007  : in Dutch : Invoer met verlaagd GDT-douanerecht overeenkomstig Verordening (EG) nr. 979/2007  : in Polish : CÃ a pobierane na podstawie WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 979/2007  : in Portuguese : Direitos PAC reduzidos em conformidade com o Regulamento (CE) n.o 979/2007  : in Romanian : Drepturile TVC se reduc conform prevederilor Regulamentului (CE) nr. 979/2007  : in Slovak : clo SCS znÃ ­Ã ¾enÃ © podÃ ¾a ustanovenÃ ­ nariadenia (ES) Ã . 979/2007  : in Slovenian : carine SCT, zniÃ ¾ane, kakor doloÃ a Uredba (ES) Ã ¡t. 979/2007  : in Finnish : Yhteisen tullitariffin mukaiset tullit alennettu asetuksen (EY) N:o 979/2007 mukaisesti  : in Swedish : Tullar enligt Gemensamma tulltaxan skall nedsÃ ¤ttas i enlighet med fÃ ¶rordning (EG) nr 979/2007.